Citation Nr: 0028769	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 412A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance in 
accordance with Chapter 35, Title 38 of the United States 
Code.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from August 1948 to October 1950.  
These matters come to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death and denied entitlement to 
Dependent's Educational Assistance.  In February 1997 the 
appellant, the veteran's surviving spouse, submitted a 
statement that the Board construes as a notice of 
disagreement with that decision.  See Gallegos v. Gober, 14 
Vet. App. 50 (2000) (to constitute a notice of disagreement 
the statement must express disagreement with a specific 
determination, be filed in writing, be filed with the agency 
of original jurisdiction, be filed within one year of the 
notice of decision, and be filed by the claimant or her 
representative).

In a June 1998 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  Because the appellant had submitted 
a valid notice of disagreement with the January 1997 
decision, however, that decision did not become final, and 
new and material evidence is not required to consider the 
substantive merits of the appellant's claim.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the RO's failure to issue 
a statement of the case following receipt of a notice of 
disagreement prevents the decision from becoming final, and 
new and material evidence is not necessary to again address 
that issue).  The appellant subsequently perfected an appeal 
of the January 1997 decision following the issuance of a 
statement of the case in November 1998.

In the November 1998 statement of the case the RO 
characterized the issue on appeal as whether new and material 
evidence had been submitted to reopen the previously denied 
claim.  In light of the Board's disposition of the 
appellant's appeal, the Board finds that remand of the case 
for the RO's reconsideration of the substantive merits of the 
claim for service connection for the cause of the veteran's 
death is not warranted.

Following certification of the appellant's appeal to the 
Board, she submitted additional evidence that is relevant to 
the issue on appeal.  She has, however, in accordance with 
38 C.F.R. § 20.1304(c) (1999), waived consideration of that 
evidence by the RO in the first instance.  Remand of the case 
for the RO's consideration of the newly submitted evidence is 
not, therefore, appropriate.

The Board also notes that subsequent to the certification of 
the appellant's appeal, the veteran's surviving son raised 
the issue of entitlement of the veteran's surviving children 
to Dependents' Educational Assistance.  In her December 1996 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, the appellant did not report that the veteran had 
any surviving children who were potentially eligible for DIC 
benefits.  This issue has not been developed or adjudicated 
by the RO, and is being referred to the RO for appropriate 
action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues 
that are raised for the first time on appeal should be 
referred to the RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence for an informed 
decision on the veteran's appeal. 

2.  The veteran died in November 1996 and the immediate cause 
of death was congestive heart failure.

3.  At the time of his death, service connection had been 
established for schizophrenic reaction, rated as 30 percent 
disabling since September 1991.

4.  The medical evidence shows that the medication that the 
veteran took for his service-connected disability materially 
contributed to cause his death.


CONCLUSION OF LAW

The cause of the veteran's death was etiologically related to 
a service-connected disorder.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is well 
grounded because the evidence shows that it is plausible.  VA 
has a duty, therefore, to assist her in the development of 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  
The relevant evidence consists of VA treatment records and a 
September 2000 private medical opinion.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the facts of 
her case.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Educational assistance is payable to the surviving children 
or spouses of veterans who die as the result of a service-
connected disability, or who have a permanent and total 
disability rating.  38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Based on the veteran's service medical records, in a November 
1950 rating decision the RO granted entitlement to service 
connection for schizophrenic reaction, paranoid type.  Since 
November 1950 service connection for the psychiatric disorder 
has remained in effect, with no less than a 10 percent 
disability rating.

VA treatment records show that the veteran received treatment 
for his psychiatric symptoms for many years, including 
medication.  He received Lithium since at least 1988, and 
Haldol since at least May 1994.

In addition to his psychiatric disorder, which was variously 
referred to as schizophrenia or a bipolar disorder, the 
treatment records also show that he received extensive 
treatment, including numerous hospitalizations, for other 
disabilities.  His physical impairments included insulin-
dependent diabetes mellitus with diabetic neuropathy; 
hypertension; a brain stem cerebrovascular accident in 1984; 
coronary artery disease, status post myocardial infarction; 
gastroesophageal reflux disease; hypercholesterolemia; 
atherosclerotic peripheral vascular disease with multiple 
venous stasis episodes and lower extremity cellulitis; 
chronic obstructive pulmonary disease and multiple 
occurrences of pneumonia, requiring oxygen therapy; alcohol 
dependence, in remission; obstructive sleep apnea; chronic 
renal insufficiency; and congestive heart failure.

The death certificate shows that the veteran died in November 
1996.  The immediate cause of death was congestive heart 
failure, and no contributing causes were shown.  The death 
certificate was completed by a justice of the peace, and no 
autopsy was performed.

The appellant contends that the medication that the veteran 
took for his service-connected psychiatric disorder 
aggravated his heart condition and caused his death.  As an 
alternative, she claims that he should have been rated as 
100 percent disabling for the 10 years prior to his death.

In support of her claim the appellant presented testimony at 
a September 2000 hearing, and submitted medical research 
articles pertaining to the side affects and contra-
indications for Lithium and Haldol.  She also submitted a 
September 2000 medical opinion from a private psychiatrist.

In that opinion the psychiatrist stated that he had reviewed 
the veteran's VA treatment records dated in 1990, 1991, 1993, 
1995, and 1996.  Those records document the treatment that 
the veteran received for his various impairments, and showed 
the medications that he had been provided for his psychiatric 
disorder.  Based on a review of that evidence the 
psychiatrist provided the opinion that it was highly likely 
that the administration of Lithium and Haldol to the veteran 
significantly contributed to his death.  The psychiatrist 
referenced an August 1991 medical report in which the 
veteran's treating physician stated that they were not giving 
him Lithium because that medication was contra-indicated, 
given his congestive heart failure.  The psychiatrist stated: 
"Lithium is known to contribute to and increase the negative 
effects of cardiac disease."  He also stated: "Haldol is 
known to have a number of cardiovascular effects, including 
episodes of hypertension, tachycardia, EKG 
[electrocardiogram] changes, and arrhythmias. . . . It is 
recommended that it should be used with caution in the 
elderly in the presence of cardiovascular disease."  He 
further stated that for these reasons it was highly likely 
that the use of Lithium and Haldol contributed to cause the 
veteran's death.

The appellant has submitted evidence showing that the 
medication that the veteran was given in order to control the 
symptoms of his service-connected psychiatric disorder 
materially contributed to cause his death.  There is no 
evidence of record to the contrary.  The Board finds, 
therefore, that the evidence supports the grant of service 
connection for the cause of the veteran's death.  Having so 
found, her eligibility for Dependents' Educational Assistance 
in accordance with Chapter 35, Title 38 of the United States 
Code, is shown.

The Board notes that the appellant has also argued that she 
is entitled to DIC benefits based on the veteran having been 
entitled to receive compensation benefits at the 100 percent 
rate for 10 years prior to his death, in accordance with 
38 U.S.C.A. § 1318.  The Board finds that, having determined 
that a service-connected disability contributed to cause the 
veteran's death, the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is moot.  See Mintz v. Brown, 
6 Vet. App. 277 (1994) (the Board does not have jurisdiction 
to review a claim if no benefit would accrue to the 
claimant).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appellant's eligibility for Dependents' Educational 
Assistance in accordance with Chapter 35, Title 38 of the 
United States Code is established.




		
	Mark D. Hindin
	Veterans' Law Judge
	Board of Veterans' Appeals

 

